Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patent Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,835,517 B2 in view of Allen ("Ophthalmic preparations, part 1, ophthalmic solutions," International Journal of Pharmaceutical Compounding (2016) vol. 20, pp. 399-404;,IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘517 claims a method of using a sterile and non-irritable ophthalmic composition in eye drop form comprising lotilaner for treating Demodex blepharitis.  It would have been obvious to one of ordinary skill in the art in practicing the method of ‘517, to make the sterile and non-irritable ophthalmic composition in eye drop form comprising lotilaner. 
As to the particular pharmaceutically acceptable excipients, note, Allen teaches ophthalmic solution are sterile, free from foreign particles and prepared especially for instillation into the eye [p.399, col. 1, para. 2]. Polysorbate 20 and 80 can be used to achieved clarity [p.400, col 1, para 1]. Ophthalmic solutions must be sterile [p.401, col.2, para 2]. For comfort during administration, many dosage forms must be isotonic with body fluids. Glycerin is one of those agent used to adjust tonicity.  [p.403, col. 1, para 1 and table 5]. This is especially true of parenteral ophthalmic and nasal solutions. Pain and irritation at the site of administration can occur if the formulation is either hypertonic or hypotonic [p.401, col. 1, para. 1]. The pH of the ophthalmic composition is in the range of 4-8. [p. 401, col.1. para. 2]. Viscosity enhancer is normally used in ophthalmic composition for providing longer time to remain in the eye. Hydroxypropyl methylcellulose is one of the viscosity enhancer  used in ophthalmic composition. [p.402. col. 1, para 1 and table 4]. Ethylenediaminetetraacetic acid (edetate or EDTA) or its salt has been used in the ophthalmic formulation as antioxidant or chelator. [p, 402, col. 1, table 3, and col. 2].  Ophthalmic solution should be packaged in sterile dropper bottles [p.404, col. 1, para 2]. Individual doses can also be placed in sterile syringes without needles [p.404, col. 1, para 2]. Patients should be instructed on how to administer drops to the eye [p.404, col. 2, para 2]. As to the employment of the known pharmaceutical acceptable excipients recited herein, such as tonicity agent (glycerin), thickening agent (hydroxypropyl methylcellulose), chelating agent (EDTA disodium), and solubilizing agent (polyoxyethylene hydrogenated castor oil, Cremophor EL), the further employment of those known excipients for their known functions would have been within the purview of ordinary skill in the art as all the excipients have been known for their respective functions in ophthalmic composition. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, the selection of optimal amounts of each of those excipients through routine experimentation would have been obvious. 
A sterile composition would have been obvious as Allen teach ophthalmic formulation is sterile. 
As to claim 25 and 26, reciting the composition does not comprising essential oil or tea tree oil, note, the cited references do not teach or suggest the requirement of such oils.
Regarding the intended use as recited in claims 27-40, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, an eye drop as suggested by the prior art are fully capable of the intended use recited herein.
Regarding claim 59, reciting pH between 7 and 7.5, which is within the range of commonly known pH for ophthalmic composition 4-8 as disclosed in Allen. Such pH would have been obvious as In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
Claims 21-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,197,847 B2 in view of Allen ("Ophthalmic preparations, part 1, ophthalmic solutions," International Journal of Pharmaceutical Compounding (2016) vol. 20, pp. 399-404;,IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘847 claims a method of using an ophthalmic composition in eye drop form comprising lotilaner for treating Demodex blepharitis.  It would have been obvious to one of ordinary skill in the art in practicing the method of ‘847, to make the sterile and non-irritable ophthalmic composition in eye drop form comprising lotilaner. 
As to the particular pharmaceutically acceptable excipients, note, Allen teaches ophthalmic solution are sterile, free from foreign particles and prepared especially for instillation into the eye [p.399, col. 1, para. 2]. Polysorbate 20 and 80 can be used to achieved clarity [p.400, col 1, para 1]. Ophthalmic solutions must be sterile [p.401, col.2, para 2]. For comfort during administration, many dosage forms must be isotonic with body fluids. Glycerin is one of those agent used to adjust tonicity.  [p.403, col. 1, para 1 and table 5]. This is especially true of parenteral ophthalmic and nasal solutions. Pain and irritation at the site of administration can occur if the formulation is either hypertonic or hypotonic [p.401, col. 1, para. 1]. The pH of the ophthalmic composition is in the range of 4-8. [p. 401, col.1. para. 2]. Viscosity enhancer is normally used in ophthalmic composition for providing longer time to remain in the eye. Hydroxypropyl methylcellulose is one of the viscosity enhancer  used in ophthalmic composition. [p.402. col. 1, para 1 and table 4]. Ethylenediaminetetraacetic acid (edetate or EDTA) or its salt has been used in the ophthalmic formulation as antioxidant or chelator. [p, 402, col. 1, table 3, and col. 2].  Ophthalmic solution should be packaged in sterile dropper bottles [p.404, col. 1, para 2]. Individual doses can also be placed in sterile syringes without needles [p.404, col. 1, para 2]. Patients should be instructed on how to administer drops to the eye [p.404, col. 2, para 2]. As to the employment of the known pharmaceutical acceptable excipients recited herein, such as tonicity agent (glycerin), thickening agent (hydroxypropyl methylcellulose), chelating agent (EDTA disodium), and solubilizing agent (polyoxyethylene hydrogenated castor oil, Cremophor EL), the further employment of those known excipients for their known functions would have been within the purview of ordinary skill in the art as all the excipients have been known for their respective functions in ophthalmic composition. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, the selection of optimal amounts of each of those excipients through routine experimentation would have been obvious. 
A sterile composition would have been obvious as Allen teach ophthalmic formulation is sterile. 
As to claim 25 and 26, reciting the composition does not comprising essential oil or tea tree oil, note, the cited references do not teach or suggest the requirement of such oils.
Regarding the intended use as recited in claims 27-40, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, an eye drop as suggested by the prior art are fully capable of the intended use recited herein.
Regarding claim 59, reciting pH between 7 and 7.5, which is within the range of commonly known pH for ophthalmic composition 4-8 as disclosed in Allen. Such pH would have been obvious as In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 21-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22, 28-29, 31 of copending Application No. 17/099570 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘570 claims a method of treating an ocular demodex mite infestation comprising the employment of an eye drop comprising lotilaner. It would have been obvious to make the eye drop composition  comprising lotilaner for practicing the method of ‘570.  
As to the particular pharmaceutically acceptable excipients, note, Allen teaches ophthalmic solution are sterile, free from foreign particles and prepared especially for instillation into the eye [p.399, col. 1, para. 2]. Polysorbate 20 and 80 can be used to achieved clarity [p.400, col 1, para 1]. Ophthalmic solutions must be sterile [p.401, col.2, para 2]. For comfort during administration, many dosage forms must be isotonic with body fluids. Glycerin is one of those agent used to adjust tonicity.  [p.403, col. 1, para 1 and table 5]. This is especially true of parenteral ophthalmic and nasal solutions. Pain and irritation at the site of administration can occur if the formulation is either hypertonic or hypotonic [p.401, col. 1, para. 1]. The pH of the ophthalmic composition is in the range of 4-8. [p. 401, col.1. para. 2]. Viscosity enhancer is normally used in ophthalmic composition for providing longer time to remain in the eye. Hydroxypropyl methylcellulose is one of the viscosity enhancer  used in ophthalmic composition. [p.402. col. 1, para 1 and table 4]. Ethylenediaminetetraacetic acid (edetate or EDTA) or its salt has been used in the ophthalmic formulation as antioxidant or chelator. [p, 402, col. 1, table 3, and col. 2].  Ophthalmic solution should be packaged in sterile dropper bottles [p.404, col. 1, para 2]. Individual doses can also be placed in sterile syringes without needles [p.404, col. 1, para 2]. Patients should be instructed on how to administer drops to the eye [p.404, col. 2, para 2]. As to the employment of the known pharmaceutical acceptable excipients recited herein, such as tonicity agent (glycerin), thickening agent (hydroxypropyl methylcellulose), chelating agent (EDTA disodium), and solubilizing agent (polyoxyethylene hydrogenated castor oil, Cremophor EL), the further employment of those known excipients for their known functions would have been within the purview of ordinary skill in the art as all the excipients have been known for their respective functions in ophthalmic composition. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, the selection of optimal amounts of each of those excipients through routine experimentation would have been obvious. 
A sterile composition would have been obvious as Allen teach ophthalmic formulation is sterile. 
As to claim 25 and 26, reciting the composition does not comprising essential oil or tea tree oil, note, the cited references do not teach or suggest the requirement of such oils.
Regarding the intended use as recited in claims 27-40, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, an eye drop as suggested by the prior art are fully capable of the intended use recited herein.
Regarding claim 59, reciting pH between 7 and 7.5, which is within the range of commonly known pH for ophthalmic composition 4-8 as disclosed in Allen. Such pH would have been obvious as In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42-44, and 50-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hydrogenated castor oil” in claim 42-44, 50-52 is used by the claim to mean “PEG-35 castor oil” or PEG 35 hydrogenated castor oil (trade name: Cremophor EL),” (see, paragraph [0216] of the specification, wherein the Cremophor is disclosed as solubilizer agent/surfactant) while the accepted meaning is “hydrogenated castor oil.” 
    PNG
    media_image1.png
    754
    548
    media_image1.png
    Greyscale
The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 25-40, 45 and 53 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Cady et al. (US 2016/0256442 A1).
Cady et al. teach an injectable formulation comprising an isoxazoline, a poloxamer and a cosolvent, optionally an antioxidant and pharmaceutically acceptable additive. Expressly claimed isooxazoline is 
    PNG
    media_image2.png
    93
    265
    media_image2.png
    Greyscale
(lotilaner). See, the abstract, claims 2 and 12. In one embodiment, the formulation. As for the intended use as ophthalmic /eye drop, and for treating an ocular Demodex infestation, note, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the injectable formulation, is fully capable of being used as ophthalmic eye drop as the formulation is in liquid form. As to the limitation of “sterile” recited in claim 45, note, for injectable formulation, being sterile would have been at once envisaged. For claim 53, the poloxamer would meet the limitation of thickening agent. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-59 are rejected under 35 U.S.C. 103 as being unpatentable over Lehay et al. (US2016/0317439 A1, IDS) in view of Allen ("Ophthalmic preparations, part 1, ophthalmic solutions," International Journal of Pharmaceutical Compounding (2016) vol. 20, pp. 399-404;,IDS), Carmignani et al. (“Ophthalmic vehicles containing polymer-solubilized tropicamide: “In vitro/in vivo” evaluation,” Drug Development and Industrial Pharmacy, 2002, Vol. 28, No. 1, pp 101-105), Cheng et al. ("Recent Advances on ocular Demodex infestation," Current Opinion in Ophthalmology (2015), vol. 26(4), pp.295–300; IDS) and Jain et al. (US 2016/0243116 A1, IDS).
Lehay et al. teaches pharmaceutical compositions comprising isoxazoline compound, and pharmaceutically acceptable carriers comprising diethylene glycol monoethyl ether and a polysorbate surfactant are stable an effective in the prevention and treatment of parasitic infestations of animals [0029]. The isoxazoline compounds include fluralaner, afoxolaner, sarolaner and lotilaner [0058-0063]. The isoxazoline composition present in the composition of the current invention in an amount of about 0.001 mg/ml and to about 100 mg/ml [0069].  Polysorbates include Tween 20, 40, 60 and 80 [0089]. The compositions are intended for treating and preventing parasitic infestation such as ectoparasites, mites (Demodex sp.) in particular. [0101-0107]. The systemic administration may be achieved in several forms, e.g., oral, parenteral or topical [0114].The composition may be systemically administered topically using a transdermal formulation in the form of a dip, spot-on a pour-on or a spray [0117]. The treatment frequency is depending on the parasite treated or prevented and it is biological lifecycle and the production cycle of the host animal treated [0153]. The administration of the pharmaceutical composition is approximately 7 days or 14 days apart [0158]. 
Lehay et al. does not explicitly teach an ophthalmic formulation of eye drop comprising lotilaner in the concentration as herein defined (claims 22-24), with the particular pharmaceutical excipients: essential oil, such as hydrogenated castor oil (claims 25 and 41-44, 49-52), thickening agent, such as hydroxypropylmethylcellulose (claims 53-54), chelating agent, such as edetate disodium (55-56),  tonicity agent, such as glycerin (claims 57-58), and with the particular pH herein required (claim 59).  method of treating Demodex blepharitis/ ocular Demodex in patient [claims 1, 6, 12  and 21], by topically administering directly to the ocular surface one or more eyes of [claims 1, 6, 12 and 21], formulated into an ophthalmic composition [claims 1, 6, 12 and 21], particularly, wherein the isoxazoline parasiticide is the sole active ingredient [claims 1, 7, 13 and 25], wherein the ophthalmic composition is sterile [claims 12 ], wherein 0.01% to about 1%, about 0.03, about 0.10 by weight of the isoxazoline parasiticide [claims 2-4], wherein the ophthalmic composition comprises an eye drop [claims 1, 6, 12 and 21], ophthalmic composition does not include tea tree oil [claims 7, 12 and 25], wherein the ocular surface comprises at least one of the conjunctiva or cornea of the one or more eyes of the patient [claim 4], wherein the patient’s eyes are closed upon topically administering  the ophthalmic composition, such that the composition contacts orifices of Meibomian glands of the patient and outside of eyelid margins of the patient [claim 8], the ophthalmic composition further comprising castor oil [claims 5, 7, 25 ], nor the particular dosage regimen (concentration of the isoxazoline, the amounts, frequency and duration of the application), and the specific symptom of the Demodex infestation. 
However, Allen teaches ophthalmic solution are sterile, free from foreign particles and prepared especially for instillation into the eye [p.399, col. 1, para. 2]. Polysorbate 20 and 80 can be used to achieved clarity [p.400, col 1, para 1]. Ophthalmic solutions must be sterile [p.401, col.2, para 2]. For comfort during administration, many dosage forms must be isotonic with body fluids. Glycerin is one of those agent used to adjust tonicity.  [p.403, col. 1, para 1 and table 5]. This is especially true of parenteral ophthalmic and nasal solutions. Pain and irritation at the site of administration can occur if the formulation is either hypertonic or hypotonic [p.401, col. 1, para. 1]. The pH of the ophthalmic composition is in the range of 4-8. [p. 401, col.1. para. 2]. Viscosity enhancer is normally used in ophthalmic composition for providing longer time to remain in the eye. Hydroxypropyl methylcellulose is one of the viscosity enhancer  used in ophthalmic composition. [p.402. col. 1, para 1 and table 4]. Ethylenediaminetetraacetic acid (edetate or EDTA) or its salt has been used in the ophthalmic formulation as antioxidant or chelator. [p, 402, col. 1, table 3, and col. 2].  Ophthalmic solution should be packaged in sterile dropper bottles [p.404, col. 1, para 2]. Individual doses can also be placed in sterile syringes without needles [p.404, col. 1, para 2]. Patients should be instructed on how to administer drops to the eye [p.404, col. 2, para 2].
Cheng et al. teaches advances on ocular Demodex infestation [title and entire document]. Demodex infestation is a common by overlooked cause of ocular surface inflammation [p.295, col. 1, para. 1]. The prevalence of Demodex infestation increases with age, being observed in 84% of the population at age 60 years and in 100% of those older than 70 years [p.295, col. 1, para 1]. The life cycle of the Demodex mite is approximately 14–18 days from the egg to the larval stage followed by the adult stage [p.295, col. 1, para. 2]. Two distinct species of Demodex mites have been identified in humans: Demodex folliculorum (Fig. 1a) and Demodex brevis (Fig. 1b). The D. folliculorum measures about 0.3–0.4 mm long and is primarily found in clusters around the root of the lashes and lash follicles, whereas the D. brevis measures about 0.2–0.3 mm long and resides solitarily in the sebaceous and Meibomian glands [p.295, col. 1-2, para 2-1]. Recent studies revealed a potential relationship between demodicosis and microbial blepharitis by different mechanisms. First, the mites may work as a vector carrying bacteria such as staphylococci and streptococci, which are common causes of anterior blepharitis [p.296, col. 1, para 2]. Demodex infestation in the face and eyelid has been implicated in causing rosacea and blepharitis, respectively [p.296, col. 1, para 2]. Such blepharitis frequently is associated with mite-harboring cylindrical dandruff in eyelashes [p.296, col. 2, para 2]. Symptomatic patients usually present with itching, redness, burning, foreign body sensation, eye lid crusting, and blurry vision [p.297, col. 1, para 1]. These symptoms are more aggressive in patients with posterior blepharitis in which the inflammation spreads over to the conjunctiva producing blepharoconjunctivitis [p.297, col. 1, para 1]. As mentioned above, posterior blepharitis is associated with D. brevis and is usually refractory to conventional medications, especially in pediatric populations [p.297, col. 1, para 1]. In addition, Demodex infestation may cause unexplained keratitis, superficial corneal vascularization, marginal infiltration, phlyctenule-like lesions, and nodular corneal scarring [p.297, col. 1, para 1]. These corneal manifestations are commonly associated with D. brevis as it resides closer to the cornea and is prone to induce ocular surface inflammation [p.297, col. 1, para 1]. Lash sampling and microscopic examination provide a definitive diagnosis by identifying the mites in the lashes with cylindrical dandruff [p.297, col. 2, para. 1].  Figure 3, shows application method for the treatment of Demodex blepharitis. 
                  

The recommended treatment regimen is to apply Cliradex twice a day for at least 6 weeks to cover two Demodex life cycles [p.298, col. 2, para 1]. Patients may continue using a maintenance dose of once a day for a longer period of time to ensure mites eradication and to prevent re-infestation by mites migrating from other places of the body [p.298, col. 2, para 1]. The integrated lid hygiene helps manage symptoms associated with Demodex blepharitis, Meibomian gland dysfunction, rosacea, dry eye, chalazia, and other lid margin diseases [p.298, col. 2, para 1].
Jain et al. teach an ophthalmic oil-in –water emulsion composition, or eye drop suitable for apply directly to eyes, including ocular tissue, the eyelids, margin of the eyelid, the ocular surface, the Meibomian glands and/or the lacrimal glands. The composition is particularly useful for reduce Demodex presence in Meibomian glands. Castor oil has been disclosed as a suitable ingredient for such an ophthalmic composition. See, particularly, paragraphs [0007] to [0009], [0019] (hydrogenated castor oi, as surfactant), [0039] and [0043] (castor oil, as oil phase). 
Carmignani et al. teach that Cremophor EL (aka. polyoxyl-35 castor oil), has been known, as  surfactant or solubilizer, and used in ophthalmic formulation. Carmignani teach eye drop formulation comprising Cremophor EL as solubilizing agent. See, particularly, the abstract, page 104, left col.  
Therefore, a person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to make an ophthalmic formulation, such as eye drop, comprising lotilaner as the active agent and to use the same for treating Demodex blepharitis or ocular Demodex infestation in a patient.
 A person of ordinary skill in the art would have been motivated to make an ophthalmic formulation, such as eye drop, comprising lotilaner as the active agent and to use the same for treating Demodex blepharitis or ocular Demodex infestation in a patient because Demodex have been known as the cause of Demodex blepharitis or ocular Demodex infestation and have been a known therapeutic target for treating Demodex blepharitis or ocular Demodex infestation, and  lotilaner has the activity to eradicate a Demodex infestation thus, treating the symptoms associated with it. 
In regards to ophthalmic administration, note, Lehay et al. taught a method of treating Demodex sp. mite infestation in patients by administering a therapeutically effective amount of a lotilaner composition to a patient. Further, Lehay et al. taught that an isoxazoline agent can be formulate in the form of a transdermal formulation including a dip, spot-on, a pour-on or a spray. Thus, Lehay et al. provides motivation to use the topical composition treat Demodex sp. on the ocular surface since it discloses that the formulation can be apply topical and formulate in a form of dip or pour-on (liquids)  which will be suitable for the ocular region. As to the particular concentration of lotilaner, note, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Lehay et al. taught isoxazoline composition present in the composition of the current invention in an amount of about 0.001 mg/ml and to about 100 mg/ml. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
As to the employment of the known pharmaceutical acceptable excipients recited herein, such as tonicity agent (glycerin), thickening agent (hydroxypropyl methylcellulose), chelating agent (EDTA disodium), and solubilizing agent (polyoxyethylene hydrogenated castor oil, Cremophor EL), the further employment of those known excipients for their known functions would have been within he purview of ordinary skill in the art as they have been all known for their respective functions in ophthalmic composition. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, the selection of optimal amounts of each of those excipients through routine experimentation would have been obvious. 
A sterile composition would have been obvious as Allen teach ophthalmic formulation is sterile. 
As to claim 25 and 26, reciting the composition does not comprising essential oil or tea tree oil, note, the cited references do not teach or suggest the requirement of such oils.
As to the intended use as recited in claims 27-40, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, an eye drop as suggested by the prior art are fully capable of the intended use recited herein.
Regarding claim 59, reciting pH between 7 and 7.5, which is within the range of commonly known pH for ophthalmic composition 4-8 as disclosed in Allen. Such pH would have been obvious as In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627